Citation Nr: 0109979	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation greater than zero 
percent for a right shoulder disability.  

2.  Entitlement to a staged evaluation greater than 10 
percent for a right shoulder disability.

3.  Entitlement to an original evaluation greater than zero 
percent for residuals of a bilateral inguinal herniorrhaphy.  

4.  Entitlement to an original evaluation greater than zero 
percent for residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
September 1995, with additional periods of unverified active 
military service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  This case was remanded in March 1999 for additional 
due process and evidentiary development, and has been 
returned for our review.  

The issue of entitlement to an original evaluation greater 
than zero percent for residuals of an appendectomy is 
addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  A right shoulder disability was originally manifested by 
very slight limitation of internal rotation on range of 
motion testing in June 1996.  

2.  A current right shoulder disability is manifested 
primarily by complaints of pain.

3.  Residuals of a bilateral inguinal herniorrhaphy consist 
primarily of tenderness and pain surrounding the right side 
scar site; recurrent hernias are not shown.


4.  The veteran's service-connected right shoulder disability 
or residuals of a bilateral inguinal herniorrhaphy do not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW


1.  The criteria for an original evaluation greater than zero 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 
4.71a Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 
(2000).

2.  The criteria for a 20 percent evaluation for a right 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5003 (2000).

3.  A right side stomach scar resulting from a right inguinal 
herniorrhaphy warrants a 10 percent rating.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (2000).

4.  Referral for consideration of an extra-schedular rating 
for a service-connected right shoulder disability or 
residuals of a right inguinal herniorrhaphy is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Right shoulder.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  There is no indication of any additional 
records which the RO failed to obtain.  The RO also provided 
the veteran an appropriate VA examination.  Specifically, we 
note that the RO requested that the veteran provide 
additional information concerning any possible treatment in a 
development letter dated April 1999.  No response was 
received.  There are no records to obtain.  No further 
assistance to the veteran is required.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The severity of an arthritis disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a 
Part 4 (2000) (hereinafter Schedule).  These criteria utilize 
separate diagnostic codes to identify the various 
disabilities.  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5200, 5201, 5202, and 5203 (the 
shoulder and arm).  When the limitation of motion is 
noncompensable under the specific diagnostic code, a rating 
of 10 percent for each major joint or group of minor joints 
is to be combined, not added, under Diagnostic Code 5003.  
That limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Ankylosis of the scapulohumeral articulation productive of 
unfavorable abduction, limited to 25 degrees from one side, 
is evaluated as 50 percent disabling for the major side and 
40 percent for the minor side.  Intermediate ankylosis, 
between favorable and unfavorable, is evaluated as 40 and 30 
percent disabling, for the major and minor sides, 
respectively.  Favorable ankylosis, with abduction to 60 
degrees, when the hand can reach the mouth and head, is 
evaluated as 30 and 20 percent disabling, respectively.  

As indicated above, arm limitation of motion is contemplated 
by Diagnostic Code 5201.  Where arm limitation of motion of 
is limited to 25 degrees from the side, a 40 percent 
evaluation is assigned for the major side, and 30 percent is 
assigned for the minor side.  Limitation of motion midway 
between the side and shoulder level contemplates a 30 percent 
and 20 percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.  

Other impairments of the humerus are evaluated under 
Diagnostic Code 5202.  Loss of head of the humerus (flail 
shoulder) is evaluated as 80 percent disabling for a major 
side, and 70 percent disabling for the minor side.  Nonunion 
of the humerus (false flail joint) is evaluated as 60 percent 
and 50 percent disabling, for the major and minor sides, 
respectively; while fibrous union of is evaluated as 50 and 
40 percent disabling respectively.  Recurrent dislocation of 
the humerus at the scapulohumeral joint, or malunion of the 
humerus, is evaluated at either 30 or 20 percent disabling.  

Impairment of the clavicle or scapula is contemplated by 
Diagnostic Code 5203.  Dislocation of the clavicle or scapula 
is evaluated as 20 percent disabling, while nonunion is 
evaluated as 20 percent disabling when loose movement is 
present, and 10 percent disabling without loose movement.  
Malunion of the clavicle or scapula is evaluated as 10 
percent disabling, or is evaluated on the impairment in 
function of a contiguous joint.

Historically, the veteran's service medical records (SMRs) 
showed diagnoses of right shoulder impingement syndrome, 
rotator cuff tendonitis, supraspinatus tendonitis, 
subacromial bursitis, and degenerative arthritis.  X-rays of 
the right shoulder during service in 1990 showed degenerative 
joint disease.  He claimed service connection for a right 
shoulder condition in his January 1996 claim.  A May 1996 
rating decision (RD) shows that service connection for 
degenerative arthritis of the right shoulder was established, 
effective from October 1995.  The veteran appealed the 
original noncompensable evaluation.  VA rating examinations 
(VAE) were conducted in June 1996.  A May 1998 RD shows that 
his zero percent (noncompensable) evaluation for his 
acromioclavicular degenerative arthritis of the right 
shoulder was continued.  The veteran next averred that his 
right shoulder disability was manifested by "partial 
separation with pain", and that he had "nerve damage that 
radiates down the right arm" in a June 1998 VA Form 21-4138.  
A VA Form 9 of the same date shows that the veteran stated 
that he had pain three times per week, took medication, used 
heat therapy and rest for his right shoulder, that he 
experienced numbness, and that his right shoulder would 
partially dislocate.  This claim was next remanded in March 
1999 for additional development.  Specifically, a medical 
opinion clarifying the nature of the veteran's various right 
shoulder disorders was requested.  A VAE was subsequently 
performed in April 1999.  A June 2000 RD evaluated the 
veteran's right shoulder disorder as 10 percent disabling, 
effective from the date of the VA examination (VAE) in April 
1999.  


In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating".  In 
Fenderson, the Court held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the ... claim as one for an 
'[i]ncreased evaluation . . . rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132. (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the statement of the case and 
supplemental statements of the case not as claims for an 
"increased" disability rating for the service-connected 
shoulder but rather as "Evaluation of" the 
service-connected shoulder.  More importantly, as noted 
above, the RO provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned for his service-connected 
condition.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that the evidence most contemporaneous with the 
end of service and the original adjudication of his claim 
will be most probative of the matter to be decided.  
Fenderson, 12 Vet. App. at 126 . . . ."  Subsequent medical 
reports dated during the appeal period will be relevant to 
the whether a "staged" rating is appropriate in this case.


A.  Entitlement to an original evaluation greater than zero 
percent for a right shoulder disability.

The veteran contends that an original compensable evaluation 
for his right shoulder disability is warranted.  For the 
following reasons and bases, the Board determines that the 
preponderance of the evidence is against the claim, and that 
his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

The report of the June 1996 spine VA examination (VAE) shows 
that the veteran reported that he had to sleep in certain 
positions or his right arm and shoulder would go to sleep, 
and that he felt that he had  "lost some of the motion in my 
right arm and shoulder.  I cannot throw a football or 
baseball anymore."  He also stated that he could not stand 
or walk for more than twenty minutes without experiencing 
"severe pain" in his low back area.  The report of the June 
1996 joints VAE shows that his subjective complaints included 
"I still feel that I have a pinched nerve in my right arm 
and I cannot move my elbow as well as I could in the past".  
The range of motion for the right and left shoulders was 
reportedly zero to 90 to 180 degrees of forward flexion, both 
right and left; zero to 45 degrees of internal rotation on 
the right, and zero to 90 degrees of internal rotation on the 
left; zero to 90 degrees of external rotation on the right 
and left; and abduction from zero to 90 to 180 degrees on the 
right and left.  

The medical evidence shows only that the veteran complained 
of "some lost motion".  Pain on motion of the right 
shoulder was neither alleged nor shown by the objective 
medical evidence at the time service connection was 
established, although the veteran did complain of pain in his 
back.  The report of the June 1996 joints VAE shows that his 
subjective complaints included "I still feel that I have a 
pinched nerve in my right arm and I cannot move my elbow as 
well as I could in the past".  Again, the range of motion 
for the right and left shoulders shows only some slight 
limited motion of internal rotation (zero to 45 degrees of 
internal rotation on the right). 

This evidence does not show that a compensable rating is 
warranted under Diagnostic Codes 5200 to 5203.  No ankylosis 
is shown (Diagnostic Code 5200), the arm is not limited as 
contemplated by Diagnostic Code 5201, humerus impairment is 
not shown (Diagnostic Code 5202), and although the veteran 
later complained of dislocation (in June 1998), impairment of 
the clavicle or scapula (Diagnostic Code 5203) is similarly 
not shown by the competent medical evidence.  

Thus, this limitation of motion is noncompensable under the 
pertinent diagnostic codes which evaluate the shoulder or 
arm.  Turning to Diagnostic Code 5003, we note that where the 
limitation of motion is noncompensable, it must be confirmed 
objectively by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, we must 
point out that the June 1996 VAE reports are devoid of such 
findings.  Further, the veteran averred only that he felt 
that he lost some motion in his arm, due to a combined right 
arm and shoulder disability.  Additionally, there is no x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, with occasional incapacitating exacerbations, 
so that a compensable rating could be assigned under those 
criteria.  Again, we find it probative that the veteran 
complained of only of pain in his back during the June 1996 
examination, and specifically reported that he lost "some 
motion" in his shoulder.  

We note that the veteran subsequently complained of pain in 
June 1998.  However, that evidence is probative to the issue 
of whether a staged rating is appropriate in this case, and 
is not pertinent to the issue of whether an original 
compensable evaluation is warranted.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Thus, the competent medical evidence does not show that an 
original evaluation greater than zero percent for a right 
shoulder disability is warranted.  As the preponderance of 
the evidence is against the veteran's claim, entitlement to 
an increased original evaluation must be denied.  


B.  Entitlement to an evaluation greater than 10 percent for 
a right shoulder disability.

The veteran also contends that an increased evaluation of his 
right shoulder disability is warranted.  

The results of the April 1999 examination show that the 
veteran reported subjective complaints of pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability and a lack of endurance.  He 
reported taking Aleve, and occasionally, during a flare-up, a 
steroid dosepak.  The examiner reported that there were 
periods of "flare-up" which the veteran associated with 
working above his head.  The examiner stated that there was 
an additional 10 percent degree of functional impairment.  
The veteran was reportedly a rapid prototype engineer.  The 
examiner noted that his shoulder did not interfere with his 
job.  

On physical examination, there was objective evidence of 
painful motion.  The motion was noted to stop when pain 
began, and the range of motion studies revealed a right 
forward flexion of 118 degrees, and a left forward flexion of 
124 degrees.  Abduction on the right was at 123 degrees, and 
abduction on the left at 121 degrees.  Right external 
rotation was at 84 degrees, with left external rotation at 86 
degrees.  Right internal rotation was at 78 degrees, with 
left internal rotation of 82 degrees.  

On objective examination, the examiner found that there was 
no edema, effusion, instability, weakness, tenderness, 
redness, heat or abnormal movement.  There was some guarding 
of movement.  The diagnosis was degenerative arthritis of 
both shoulders with slight loss of function due to pain, 
confirmed by x-ray.  X-ray also showed rotator cuff disease 
of the right shoulder.  In specifically addressing the 
directives of the remand, the examiner found that both 
shoulders "seem to be stable and I do not detect any 
weakness of the right shoulder."  The musculature of both 
shoulders and around the shoulder girdle was excellent.  
"Additional limitation would more than likely result in pain 
on use or during flare ups."  Neurological impairment was 
not found.  His deep tendon reflexes were active and equal.  
"The right shoulder impingement syndrome, rotator cuff 
tendonitis, supraspinatus tendonitis, acromio bursitis, and 
degenerative arthritis, I feel, are all part of the same 
picture."   

Again, the April 1999 VAE report shows no evidence of 
ankylosis (Diagnostic Code 5200), the arm is not limited as 
contemplated by Diagnostic Code 5201, humerus impairment is 
not shown (Diagnostic Code 5202), and although the veteran 
complained of dislocation, impairment of the clavicle or 
scapula (Diagnostic Code 5203) is similarly not shown by the 
competent medical evidence.

The results of the April 1999 VAE do show, however, that the 
veteran complained of pain, and that these complaints were 
confirmed by objective evidence during the examination.  
Although there was no edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement, the examiner 
found that the painful motion was evidenced by wincing.  
Thus, a 10 percent staged evaluation for degenerative 
arthritis established by x-ray findings, productive of slight 
limitation of motion, and confirmed by satisfactory evidence 
of painful motion, is warranted under Diagnostic Code 5003.  

In addition, we note that the examiner made a specific 
finding that there was an additional 10 percent degree of 
functional impairment associated with the flare-up periods 
the veteran reported.  See De Luca v. Brown, 8 Vet. App. 202, 
206 (1995).  Thus, in order to afford the veteran the benefit 
of every doubt, we determine that a 20 percent staged 
evaluation is not inappropriate in this case.  See also 
Colvin v. Derwinski, 1 Vet App 171 (1991).

However, we also find that an evaluation greater than 20 
percent is not warranted.  
The examiner noted that his shoulder did not interfere with 
his job.  Musculature of both shoulders and around the 
shoulder girdle was found to be "excellent." Neurological 
impairment was not found.  His deep tendon reflexes were 
active and equal.  Although the veteran did manifest some 
baseline limitation of motion due to pain, this was 
determined to be slight by the examiner.  Thus, the Board 
concludes that a 'staged' evaluation greater than 20 percent 
is not shown by the competent medical evidence.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result these conditions, in fact, the April 1999 examiner 
specifically stated the right shoulder condition did not 
interfere with his employment.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of extra-schedular ratings for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.



II.  Entitlement to an original evaluation greater than zero 
percent for residuals of a bilateral inguinal herniorrhaphy.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  There is no indication of any additional 
records which the RO failed to obtain.  The RO also provided 
the veteran an appropriate VA examination.  Specifically, we 
note that the RO requested that the veteran provide 
additional information concerning any possible treatment in a 
development letter dated April 1999.  No response was 
received.  There are no records to obtain.  No further 
assistance to the veteran is required.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's hernia disability is rated under Diagnostic 
Code 7338 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (2000) (hereinafter Schedule).  38 C.F.R. § 4.20 
(2000).  The current noncompensable rating contemplates a 
small reducible hernia, or one without true hernia 
protrusion; or a hernia disorder that is remediable and has 
not been operated on.  Postoperative recurrent hernias that 
are readily reducible and well supported by a belt or truss 
contemplate a 10 percent evaluation, while a recurrent 
postoperative small hernia, or unoperated irremediable 
hernia, that is not well supported by a truss, or not readily 
reducible is evaluated as 30 percent disabling.  A 60 percent 
evaluation is contemplated when the postoperative hernia is 
recurrent and large, is not well supported under ordinary 
conditions, not readily reducible, when considered 
inoperable.

The veteran contends that an original evaluation greater than 
zero percent for residuals of his hernia disability is 
warranted.  For the following reasons and bases, we determine 
that an original 10 percent evaluation, but not more, is 
warranted.   

Service connection for the residuals of a bilateral inguinal 
herniorrhaphy was established in the May 1996 rating 
decision, after the RO noted that the veteran was diagnosed 
with hernias and underwent operative procedures during 
service.  Scars were also noted during service.  A zero 
percent evaluation was assigned.  

The veteran had a right herniorrhaphy in 1988.  His SMRs show 
that he repeatedly complained of incisional pain along the 
scar site through December 1991.  A record dated November 
1991 shows that a right ilioinguinal nerve release was 
performed at the scar site.  

This claim was remanded for a scars examination in March 
1999.  The report of an April 1999 VAE show that the veteran 
manifested left and right inguinal scar(s) from a bilateral 
herniorrhaphy.  The examiner reported that "the wound on the 
right side was infected and he had to be opened up again when 
the lymph node also was removed at that same time.  Since 
that time, [he] has [had] pain in the right inguinal scar... 
."  The examiner also found that "The scar on the right 
side is rather significantly thicker and wider and about 12 
cm long.  It is quite painful on touch".  The examiner also 
found that the scar does not seem to be malnourished and 
definitely is not ulcerated.  "He does not have hernia, at 
present".  The pertinent diagnoses were status post surgery 
for left and right herniorrhaphy, revision of the wound after 
the right herniorrhaphy, and [a] painful scar.  

The United States Court of Veterans Appeals (Court) has held 
that scarring, such as that resulting from a herniorrhaphy, 
can be rated, for VA benefits purposes, as separate and 
distinct from underlying symptomatology.  Esteban v. Brown, 6 
Vet.App. 259 (1994).  Under the provisions of Diagnostic Code 
7338, a hernia, or the residuals thereof, is noncompensable 
if the hernia is remediable but an operation has not been 
performed, if the hernia is small or reducible, or if true 
hernia protrusion is not manifested.  No hernia has been 
shown since service.  Thus, an original compensable rating 
for a hernia disorder is not shown.  

However, under the criteria set forth in Diagnostic Code 7804 
of the Schedule, a 10 percent rating is warranted for scars 
that are tender and painful on objective demonstration.  In 
view of the fact that the most recent clinical findings 
pertaining to the veteran's right inguinal herniorrhaphy scar 
show that it is quite painful on examination, and because 
both the VA examiner and his SMRs show that he was repeatedly 
treated for a painful scar and / or incision site, the Board 
determines that it is appropriate to conclude, after 
affording the veteran the benefit of every doubt, that the 
residuals of his postoperative herniorrhaphy include a right 
inguinal tender and painful scar, so that a discrete 10 
percent original rating under Diagnostic Code 7804 is 
appropriate.  However, a greater rating is not shown.  There 
is no extant herniation nor is there any additional 
functional limitation caused by the scar aside from the 
tenderness discussed above.  Thus, an original evaluation 
greater than 10 percent is not shown.  

The Board also finds no evidence of an exceptional disability 
picture in this case. There is no evidence in the claims file 
to suggest that marked interference with employment is the 
result these conditions.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of extra-schedular ratings for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an original evaluation greater than zero 
percent for a right shoulder disability is denied.

Entitlement to a 20 percent staged evaluation, but not 
greater, for a right shoulder disability is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to an original 10 percent rating for a right 
inguinal herniorrhaphy scar is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.

Entitlement to an extraschedular evaluation is denied.



REMAND

The March 1999 remand included an order for the veteran to be 
given an examination in order to ascertain whether his 
appendectomy scars were tender, painful, adherent, ulcerated, 
or poorly nourished.  Although the veteran's bilateral 
inguinal herniorrhaphy scars were evaluated, the record does 
not show that the April 1999 VAE examiner addressed his 
appendectomy scar(s).  Also, while we recognize that the 
veteran did not complain of left hernia scar pain at the last 
exam, that report doesn't show that the left herniorrhaphy 
scar was examined.  Thus, those issues must be remanded for 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998) (Board not to evaluate claim when 
medical examination on Remand inadequate, and directives in 
Remand not followed).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
SCARS examination. The claims folder and 
a copy of this remand should be made 
available to the examiner for review 
before the examination.  

2.  The VA examiner should ascertain 
whether the veteran's appendectomy and 
left herniorrhaphy scars are tender, 
painful, adherent, ulcerated, or poorly 
nourished, or whether they limit motion. 

3.  The RO must review the claims file and 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


